Name: Commission Implementing Regulation (EU) 2018/82 of 19 January 2018 correcting Regulation (EC) No 891/2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector
 Type: Implementing Regulation
 Subject Matter: international trade;  agricultural policy;  America;  tariff policy;  trade;  beverages and sugar
 Date Published: nan

 20.1.2018 EN Official Journal of the European Union L 16/4 COMMISSION IMPLEMENTING REGULATION (EU) 2018/82 of 19 January 2018 correcting Regulation (EC) No 891/2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 187 thereof, Whereas: (1) Commission Implementing Regulation (EU) 2017/1085 (2) amended Part I of Annex I to Regulation (EC) No 891/2009 (3) in accordance with the Agreement in the form of an Exchange of Letters between the European Union and the Federative Republic of Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (4) (the Agreement), increasing the allocation for Brazil. The additional allocation amounts to 19 500 tonnes for the marketing year 2016/2017, and to 78 000 tonnes for the marketing years from 2017/2018 to 2022/2023. For the marketing year 2023/2024, the additional allocation amounts to 58 500 tonnes. The additional allocation is managed through two new order numbers, 09.4329 and 09.4330, which have a different in quota rate compared to the previously allocated volume with order number 09.4318 for the origin Brazil. (2) By mistake, the two new order numbers and in quota rates for the Brazil quota have not been added in the enacting terms of Regulation (EC) No 891/2009, although all sugar from that quota has to meet the same conditions, in particular as regards import licence applications and certificates of origin. It is therefore necessary to correct those errors by inserting the two new order numbers and in quota rates in the enacting terms of Regulation (EC) No 891/2009. (3) Regulation (EC) No 891/2009 should therefore be corrected accordingly. (4) For reasons of legal certainty as regards the rights and obligations of all operators concerning the increased allocation for Brazil since its addition, this Regulation should apply retroactively from the date of entry into force of the Agreement. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 891/2009 is corrected as follows: (1) in Article 6, point (a) is replaced by the following: (a) in box 8, the country of origin. For CXL concession sugar with order numbers 09.4317, 09.4318, 09.4319, 09.4321, 09.4329 and 09.4330 and for Balkan sugar, the word yes  in box 8 shall be marked by a cross. Those licences shall give rise to an obligation to import from the specified country;; (2) in Article 7, paragraph 3 is replaced by the following: 3. For CXL concession sugar with order numbers 09.4317, 09.4318, 09.4319, 09.4320, 09.4329 and 09.4330, import licence applications shall be accompanied by the undertaking by the applicant to refine the quantities of sugar in question before the end of the third month following that in which the import licence concerned expires.; (3) Article 10 is replaced by the following: Article 10 Release for free circulation Release for free circulation for the quotas of CXL concession sugar with order numbers 09.4317, 09.4318, 09.4319, 09.4321, 09.4329 and 09.4330 shall be subject to the presentation of a certificate of origin issued by the competent authorities of the third country concerned in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93. For CXL concession sugar with order numbers 09.4317, 09.4318, 09.4319, 09.4320, 09.4329 and 09.4330, where the polarimetric reading of the imported raw sugar departs from 96 degrees, the rate of, respectively, EUR 98, EUR 11 and EUR 54 per tonne shall be increased or reduced, as appropriate, by 0,14 % per tenth of a degree difference established.. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) 2017/1085 of 19 June 2017 amending Regulation (EC) No 891/2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (OJ L 156, 20.6.2017, p. 19). (3) Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (OJ L 254, 26.9.2009, p. 82). (4) OJ L 108, 26.4.2017, p. 3.